Citation Nr: 0218382	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service connected 
right knee disability.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from August 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Des Moines, 
Iowa, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The service medical records are negative for evidence 
of a low back disability, and for a right hip disability.  

2.  The initial evidence of both a low back disability and 
a right hip disability is dated many years after discharge 
from service, and there is no medical opinion that relates 
either of these disabilities to active service.  

3.  Current medical opinion states that it is highly 
unlikely that either the veteran's low back disability or 
his right hip disability have developed due to the 
degenerative changes of his knees.  


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred due to active 
service, may not be presumed to have been incurred due to 
service, and is not proximately due to or the result of a 
service connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. § 3.310(a) 
(2002).  

2.  A low back disability was not incurred due to active 
service, may not be presumed to have been incurred due to 
service, and is not proximately due to or the result of a 
service connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. § 3.310(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a right hip 
disability and a low back disability as a result of his 
service connected right knee disability.  He argues that 
his right knee disability has so altered his gait that it 
created strain on his right hip and low back, which led to 
the development of a right hip disability and a low back 
disability.

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  

The veteran received timely notice by letter of the 
decision on appeal in November 2001.  The letter included 
a copy of the rating decision, which provided the veteran 
with the reasons for the denial of his claim.  After the 
receipt of the veteran's notice of disagreement, he was 
mailed a letter in March 2002.  This explained to him that 
medical evidence of a relationship between his service 
connected right knee disability and his claimed low back 
and right hip disabilities was required to prevail in his 
claims.  The type of evidence that could be submitted to 
show this relationship was also noted.  This letter 
informed the veteran that VA would assist him in obtaining 
medical records from private sources, but that he would 
have to submit a signed release for each facility.  It was 
noted that VA treatment records had already been 
requested.  In July 2002, the veteran was provided with a 
Statement of the Case that contained the laws and 
regulations concerning his claims, and an additional 
explanation of the reasons and bases for the continued 
denial of his claims.  The Statement of the Case also 
included the provisions of the VCAA, which notified the 
veteran of what evidence would be obtained by VA, and what 
information and evidence it was his responsibility to 
provide.  The record indicates that VA has obtained all 
medical records that have been identified by the veteran, 
and has afforded him medical examinations and obtained 
pertinent opinions in conjunction with his claims.  The 
veteran requested and was scheduled for a hearing, but 
later requested that his hearing be canceled and not 
rescheduled.  The Board must conclude that the duties to 
notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose 
for this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, 
for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In addition, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it 
is presumed to have been incurred during active service, 
even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  

A review of the record shows that entitlement to service 
connection for a shrapnel wound of the right knee was 
established in a February 1947 rating decision.  The 
veteran is currently in receipt of a 20 percent evaluation 
for this disability.  

The service medical records are negative for evidence 
regarding an injury to the right hip or low back.  The 
discharge examination stated that a physical examination 
failed to reveal musculoskeletal abnormalities.  

The post service medical records include the report of a 
December 1949 VA examination.  This examiner found that 
there was no abnormality about the hips.  

The initial post service evidence of a back disability is 
contained in private medical records dated November 1997 
to September 1998.  These records show that the veteran 
was treated for acute back pain in November 1997.  An X-
ray study dated May 1998 revealed marked hypertrophic 
degenerative changes throughout the lumbar spine.  
September 1998 records included a diagnosis of low back 
pain with sciatic type features.  The etiology of the 
veteran's back disability was not noted.  

August 2001 private medical records contain diagnoses of 
acute lumbosacral strain, and degenerative joint and disc 
disease of the lumbar spine.  

The veteran was afforded a VA examination in conjunction 
with his claims in September 2001.  The claims folder was 
present at the time of the examination.  The veteran was 
reported to have sustained a wound to the medial right 
knee in March 1945.  He had a history of surgery to the 
right knee in February 1984.  Currently, the veteran also 
complained of chronic low back and right hip pain.  On 
examination, the veteran continued to walk with his right 
knee held somewhat stiffly, but it did flex.  The range of 
motion was extremely difficult to determine.  An X-ray 
study of the lumbar spine showed diffuse degenerative 
changes.  An X-ray study of the right hip also 
demonstrated mild degenerative changes.  After completion 
of the examination of the back and right hip, the 
impression included diffuse mild degenerative changes of 
the right hip, and diffuse degenerative changes of the 
lumbar spine without evidence of lumbar radiculopathy.  
The examiner opined that it was highly unlikely that the 
degenerative changes of the right hip and low back were 
the consequence of the mild degenerative changes noted in 
both knees.  

VA treatment records dated September 2002 include the 
reports of X-ray studies of the lumbar spine and right 
hip.  The assessment included degenerative joint disease, 
symptomatic, involving the low back and right hip.  

Initially, the Board has considered the argument of the 
veteran's representative that VA has failed to apply the 
provisions of 38 U.S.C.A. § 1154(b) regarding combat in 
this claim.  The record shows that the veteran 
participated in combat.  However, he has not contended 
that he sustained an injury to either the right hip or low 
back during combat in service.  Rather, he contends that 
these disabilities developed many years after discharge 
from service as a result of a service connected 
disability.  Therefore, this law does not apply to the 
current claim.  

The Board finds that entitlement to service connection for 
a right hip disability is not warranted on either a 
secondary or a direct basis.  The veteran contends that 
his right hip disability has developed as a result of his 
service connected right knee disability.  However, there 
is no medical evidence to show such a relationship.  The 
only medical opinion that addresses the possibility of a 
relationship was offered by the August 2001 VA examiner.  
He stated that it was highly unlikely that the 
degenerative changes of the right hip were caused by knee 
disabilities.  There is no medical evidence to contradict 
this opinion.  The Board is aware of the veteran's sincere 
belief that his right knee disability has caused his right 
hip disability, but he is not a doctor, and is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As for service connection on a direct basis, the 
service medical records are negative for a hip disability, 
and a right hip disability was first diagnosed many years 
after discharge from service.  There is no medical opinion 
that relates the current right hip disability to active 
service.  Therefore, entitlement to service connection for 
a right hip disability is not demonstrated.  

Similarly, the Board finds that entitlement to service 
connection for a low back disability is not merited on 
either a secondary or a direct basis.  The August 2001 VA 
examiner opined that it was highly unlikely that the 
veteran's knee disabilities caused his low back 
disability.  This opinion is uncontradicted by any medical 
opinion other than the veteran's own assertions.  There is 
no evidence of a low back injury or disability in service, 
and a low back disability was first demonstrated many 
years after the veteran's discharge.  There is no medical 
opinion that relates the low back disability to active 
service.  Therefore, entitlement to service connection for 
a low back disability is not warranted.  


ORDER

Entitlement to service connection for a right hip 
disability, claimed as secondary to a service connected 
right knee disability, is denied. 

Entitlement to service connection for a low back 
disability, claimed as secondary to a service connected 
right knee disability, is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

